Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As persuasively argued in applicant’s arguments filed 05/11/2021, Gibbs (US 2013/0102003) fails to teach the presence of lead-specific murine monoclonal antibodies for use in heavy metal testing or how/why the process of producing monoclonal antibodies for opioid analytes could be applied to the production of lead-specific murine monoclonal antibodies. As such, the prior art fails to teach the claimed kit and more specifically fails to teach a kit for rapidly detecting a lead content in a sample, the kit comprising a detection card and a quality control; wherein the detection card comprises a bottom plate, and a sample pad, a glass fiber cellulose membrane, a nitrocellulose membrane and an absorbent paper which are arranged on the surface of the bottom plate sequentially from a loading end; wherein the sample pad is treated by soaking in a sample pad treatment buffer, and the sample pad treatment buffer includes an active protein and a surfactant; wherein the glass cellulose membrane is coated with: a conjugate of a lead specific antibody and a fluorescent microsphere, and a conjugate of a chicken IgY antibody and a fluorescent microsphere; wherein the nitrocellulose membrane is marked with a detection line and a quality control line, the detection line is coated with a lead-conjugated hapten, and the quality control line is coated with a goat anti-chicken IgY antibody; and wherein the lead-specific antibody in the conjugate of the lead-specific antibody and the fluorescent microsphere is a lead-specific murine monoclonal antibody.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641